108 F.3d 1388
97 CJ C.A.R. 454
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jess D. HUNT, Plaintiff-Appellant,v.George MILLER, in his capacity as director of the OklahomaDepartment of Human Services, Defendant-Appellee.
No. 96-6216.
United States Court of Appeals, Tenth Circuit.
March 26, 1997.

Before PORFILIO, ANDERSON, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT*
BRISCOE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals the district court's grant of summary judgment in defendant's favor on his claims of age discrimination and retaliation in violation of 29 U.S.C. §§ 621-634 (ADEA).  The district court concluded that of the eight promotions plaintiff claims he was denied on the basis of his age, six were time barred due to plaintiff's failure to file an EEOC claim as required by 29 U.S.C. § 626(d).  One of the two remaining promotions was denied because plaintiff was not qualified.  The final promotion, which formed the basis of the retaliation claim, was denied because plaintiff had failed to demonstrate the requisite causal connection between his EEOC claim and the adverse employment action.  See Corneveaux v. CUNA Mut. Ins. Group., 76 F.3d 1498, 1507 (10th Cir.1996) (stating elements of prima facie case of retaliation under ADEA).


3
We review the grant of summary judgment de novo, applying the same standard as the district court.  See Applied Genetics Int'l, Inc., v. First Affiliated Secs., Inc., 912 F.2d 1238, 1241 (10th Cir.1990).  "Summary judgment is appropriate when there is no genuine dispute over a material fact and the moving party is entitled to judgment as a matter of law."  Russillo v. Scarborough, 935 F.2d 1167, 1170 (10th Cir.1991).  We have carefully reviewed the materials submitted by the parties.  We affirm the district court's grant of summary judgment in favor of defendant for substantially the same reasons stated in the district court's thorough order filed May 30, 1996.


4
The judgment of the district court is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3